Citation Nr: 9910514	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
depression, and anxiety, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's brother, and a friend.


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 RO decision which denied the 
veteran an increase in his 30 percent rating for his 
psychiatric disability, which includes PTSD, depression, and 
anxiety.  In July 1997, the Board remanded the veteran's 
claim for an increased rating to the RO for further 
development.  Thereafter, additional evidence was submitted 
and by an August 1998 RO decision, the veteran was granted an 
increased rating to 70 percent; and he continues to appeal to 
the Board for a higher rating.


FINDING OF FACT

The veteran's service-connected psychiatric disorder, 
including PTSD, depression, and anxiety, is productive of 
total social and industrial (occupational) impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for the veteran's 
service-connected psychiatric disorder have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Code 9411, 
9405 (1996); 38 C.F.R. § 4.130, Code 9411, 9434(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1965 to March 
1970.  He had active service in the Republic of Vietnam and 
was awarded a Purple Heart and a Combat Action Ribbon, among 
other decorations.  His service medical records show that he 
was treated for situational adjustment problems in 1968.

By an April 1972 RO decision, the veteran was granted service 
connection for a psychiatric disorder (psychoneurosis, 
depressive reactions, and anxiety) and such was rated 30 
percent disabling.  By a May 1977 RO decision, the rating for 
a psychiatric disorder was reduced to 10 percent; by a 
September 1981 RO decision, the rating was further reduced to 
0 percent; and by an August 1989 RO decision, the rating was 
increased to 30 percent. 

In April 1993, the veteran was hospitalized at a VA facility.  
It was noted that he presented with suicidal ideation with 
plans to shoot himself.  He reported he had attempted suicide 
four times in the last year.  He related he was interested in 
treatment for PTSD but had not yet received any.  He denied 
any recent substance abuse and reported he drank only prior 
to suicide attempts to increase his courage.  Since his 
return from Vietnam, he related, he had approximately 12 
hospitalizations primarily for depression and suicidal 
ideation.  On discharge from the hospital in May 1993, the 
Axis I diagnosis was PTSD.  The global assessment of 
functioning (GAF) score was 50.
 
In May 1993, the veteran was again admitted to a VA hospital 
for psychiatric treatment.  He said he had been divorced 
three times.  He said he had two children, with whom he had 
poor relations.  On mental status examination, he was alert 
and oriented to time, place, and person.  He was disheveled 
and angry.  With respect to speech, such was of a normal 
quantity and quality; and it was noted he was spontaneous.  
His affect was appropriate, tearful, and angry.  He denied 
having suicidal or homicidal ideation, delusions, or 
hallucinations.  He said he had flashbacks and nightmares.  
He had good concentration and memory.  His judgment was 
intact and his insight was fair.  When discharged from the 
hospital in June 1993, the Axis I diagnosis was PTSD.  His 
GAF score was 40; and it was noted that his highest GAF score 
in the past year had been 65.

In August 1993, the veteran was hospitalized for treatment of 
psychiatric problems.  He complained of flashbacks, recurrent 
nightmares, lack of concentration, intrusive thoughts, 
depressed feelings, hypervigilance, and anxiety.  It was 
noted he had taken Lithium in the past because of depression 
but was no longer taking such.  During the course of the 
hospitalization, he participated in individual and group 
psychotherapy.  The Axis I diagnoses were chronic PTSD, 
recurrent depressive mood disorder, and alcohol abuse 
secondary to PTSD.
 
In October 1993, the Social Security Administration (SSA) 
awarded the veteran disability benefits.  His primary 
diagnosis was an anxiety related disorder and his secondary 
diagnosis was a substance addiction disorder. 

In December 1994, the veteran was hospitalized for 
psychiatric treatment.  He said he felt burnt out and wanted 
to kill himself.  It was noted he had multiple admissions to 
various VA hospitals for alcohol abuse and depressive 
episodes.  When he was discharged from the hospital in 
January 1995, the Axis I diagnoses were PTSD, mood disorder 
(depressive-recurrent), and alcohol abuse (secondary to 
PTSD).  His GAF score was 50. 

In August 1995, the veteran underwent a VA psychosocial 
assessment.  It was reported he had held over 37 jobs.  He 
said he had two grown children, one by his first wife and one 
by his second wife.  He said he had periodic contact with his 
son and no contact with his daughter.  It was opined the 
veteran was not able to maintain gainful employment and was 
unable to establish or maintain social relationships. 

A November 1995 VA compensation examination report shows that 
the veteran was well-educated.  He said he had completed high 
school, had a bachelor's degree in social work, and had 15 
hours (i.e., credit hours) towards a master's degree in 
social work.  It was noted he had last worked several years 
earlier, as a short order cook, for about a month.  He said 
he had led somewhat of an aimless wandering existence and was 
on medication.  He said he had been divorced three times and 
had three children, one of whom was dead.  He said he had 
approximately one year of sobriety; prior to that, he said, 
he drank 4 to 5 beers per day.  He said he had no active drug 
history.  He reported he had poor sleep and was depressed.  
He said he had suicidal thoughts on an intermittent basis; 
and it was noted that there was no active suicidality.  He 
also said he had PTSD symptoms, including daily memories of 
the war, frequent nightmares, and periodic flashbacks.  He 
said he routinely got distressed when he thought or talked 
about the war; and he said he tried to avoid thoughts and 
activities which related to the war.  He said he avoided 
other people.  He said he had anhedonia and his affect was 
constricted around feelings of depression.  When asked about 
the future, he indicated that he lived day to day.  He said 
he had poor sleep and was irritable.  Concentration was 
difficult.  Hypervigilence was present.  He had an 
accentuated startle response to unexpected loud noises.  His 
activities of daily living consisted of listening to the 
radio or doing housework.  He had no true hobbies or 
recreational pursuits and was not active in organizations.  
On mental status examination, he was alert, articulate, and 
appropriate.  His mood was anxious and depressed.  He was 
oriented times three.  His recent and remote memory was 
intact.  He had a good fund of general information.  He had 
no hallucinations or delusions.  His thinking was abstract 
and his judgment and arithmetic abilities were intact.  It 
was concluded he was capable of managing his own financial 
affairs.  It was also concluded that the veteran had both 
depression and PTSD and that such conditions were merged.  
The examiner opined that PTSD was probably the best 
diagnosis, but that such a diagnosis certainly included 
symptoms of depression.  It was also noted that the veteran 
had a past history of alcohol problems.

The veteran was hospitalized at a VA facility from November 
1995 through January 1996 for stabilization of his PTSD 
symptoms.  

By a May 1996 RO decision, service connection for PTSD was 
granted and such was rated 30 percent disabling in 
conjunction with his already service-connected psychiatric 
disorders.

The veteran was hospitalized at a VA facility in July 1996 
because of an anxiety attack.  On admission, he was 
depressed, weeping, polite, cooperative, and coherent.  He 
was oriented in all three spheres.  His insight, judgment, 
and concentration, were adequate.  On discharge in August 
1996, his mental status examination did not reveal anything 
that was grossly unusual.  He had no looseness of 
associations; his affect was appropriate; his mood was 
euthymic; there was no evidence of a thought disorder; and 
his intellectual faculties were intact.  The discharge 
diagnosis was PTSD.  The GAF score was noted as 60 on 
admission and was noted to have been as high as 70 in the 
past year.  On discharge, it was noted he could resume his 
prehospital activities. 

In October 1996, the veteran was admitted to a VA facility 
for open heart surgery, including coronary artery bypass 
graft and mitral valve replacement.  He was later transferred 
to the inpatient PTSD program (in November 1996).  He 
reported having increased PTSD symptomatology.  It was 
reported he had been married three times.  He said he 
remained friends with his second wife.  As for his third wife 
(1990-1992), he said, he no longer had contact with her.  He 
denied having a "significant other."  It was noted that he 
had two jail stays in the late 1970s and 1980s.  He said he 
had a prior history of alcohol problems.  On mental status 
examination, he was casually dressed and showed no obvious 
motor restlessness.  He was cooperative.  His speech was 
spontaneous and he did not appear to be suffering from major 
depression.  He denied suicidal or homicidal thoughts.  He 
was oriented to self, others, place, and time.  His 
concentration, intellectual ability, and capacity for 
abstract thinking appeared adequate.  His remote memory 
appeared adequate.  He complained of short term memory 
problems since his heart surgery; however, such was not 
formally tested on admission.  He had a good general grasp 
and recollection of things.  His insight and judgment were 
good and he was fully competent.  It was opined that he could 
resume his pre-hospitalization activities, after being 
cleared medically by his cardiac surgeons.  

From December 1996 to December 1997, the veteran was 
hospitalized at a VA facility for participation in an 
inpatient PTSD program.  Treatment goals were noted as 
alleviating stress, and reducing survivor's guilt and the 
avoidance of interpersonal relationships.  It was noted he 
had been married and divorced three times.  He said he had 
been living alone prior to his hospital admission, and he 
said he planned to live with his daughter after his 
discharge.  He related he had been previously employed as a 
social worker and as a bus driver.  It was noted that his 
PTSD had intensified in the months following his myocardial 
infarction and open heart surgery.  He related he had three 
prior suicide attempts.  On mental status examination, he was 
cooperative, casually dressed, and showed no obvious motor 
restlessness.  He was oriented to self, others, place, and 
time.  His concentration, intellectual ability, memory 
(remote, recent, and immediate), and capacity for abstract 
thinking all appeared adequate.  He had a good general grasp 
and recollection of things.  His insight and judgment were 
good.  With regard to employability, it was noted he could 
resume his pre-hospitalization activities after being cleared 
medically by his cardiac surgeon.  It was noted that he was 
not a danger to himself or others; his prognosis was fair; 
and he was prescribed various medication.  At the time of his 
hospital discharge in January 1997, the Axis I diagnoses were 
chronic severe PTSD, and alcohol dependence by history (most 
likely secondary to PTSD).  He had a GAF score of 54 on 
admission and 57 on discharge.

In March 1997, the veteran was hospitalized at a VA facility.  
He was treated for coronary artery disease, diabetes 
mellitus, and PTSD.  With respect to PTSD, it was noted that 
he was on medication (Prozac).  

In April 1997, the veteran testified at a Travel Board 
hearing that he was taking various psychiatric medications 
and was receiving regular VA psychiatric treatment, including 
PTSD group therapy.  He said he had been in and out of VA 
psychiatric hospitals.  He said he had been living like a 
nomad and had not been able to work since 1992.  He also said 
he was temporarily living with his brother.  He said he had 
previously been employed as a social worker.  He said he was 
receiving SSA disability benefits since about 1992 or 1993.  
He said he had been married and divorced three times.  He 
said he had children and that his daughter did not want 
anything to do with him.  He said he had a son with whom he 
had an "on again and off again" relationship.  The 
veteran's brother related that the veteran had mental 
problems for as long as he could remember.  He said the 
veteran traveled aimlessly.  The veteran's neighbor said that 
the veteran had not come out of his house in six months.

In June 1997, he was briefly hospitalized for heart problems.  

In September 1997, the veteran was hospitalized for treatment 
of PTSD.  He reported being very depressed.  He said he had 
been having more nightmares along with cold sweats.  He also 
said he sometimes felt suicidal.  He said he felt more 
nervous lately and had been more easily startled.  He related 
he had gone after a 13 year old child, when angered, and this 
upset him.  The veteran said he had four to five previous 
suicide attempts.  It was noted that he had alcohol problems 
in the past but mentioned that his last drink was in 1992.  
He said he had been living with various relatives since 
leaving the PTSD program in January 1997.  On mental status 
examination, he was disheveled and showed no obvious motor 
restlessness.  He was cooperative.  His speech was 
spontaneous.  His mood was depressed on admission.  He denied 
suicidal or homicidal thoughts on admission.  He was oriented 
to self, others, place, and time.  His concentration, 
intellectual ability, and capacity for abstract thinking 
appeared adequate.  His remote, recent, and immediate memory 
was adequate and it was noted he had a good general grasp and 
recollection of things.  His insight and judgment were good.  
He was fully competent.  The Axis I diagnoses were chronic 
severe PTSD and alcohol dependence by history (most likely 
secondary to PTSD).  The GAF score on admission was 52 and on 
discharge was 54.

In an October 1997 letter, the veteran's brother related that 
the veteran's PTSD was far more severe than the VA 
recognized.  He related that the veteran had threatened a 
neighbor (a retired State Trooper) with a knife, held his 
grandparents hostage, had suicidal thoughts, and three failed 
marriages.  

In October 1997, the veteran was examined for VA compensation 
purposes.  It was noted he was sad, depressed, and had a lot 
of difficulty remembering things.  He said he was unable to 
fully participate in the examination, aside from answering 
questions.  (It was also noted that he did not volunteer any 
information.)  It was reported that the veteran had numerous 
short-term jobs as a cook and laborer, among other jobs, 
after his Vietnam service.  He said he had been on anti-
depressants for most of his life.  (The examiner opined that 
much of the veteran's depression could be part of his PTSD.)  
The veteran complained of suicidal thoughts and said he had 
attempted suicide six times.  He related he had nightmares 
and flashbacks, all of the time.  He also said he had 
intrusive thoughts regarding the war.  It was noted that his 
affect was very restricted.  He apparently described his life 
as an aimless once.  On mental status examination, he was 
oriented to time, place, and person.  He denied having any 
hallucinations or delusions.  He admitted to having 
flashbacks, nightmares, and night sweats.  He admitted to 
having constant suicidal thoughts.  In the past, he said, he 
had attempted suicide; and he said he was not currently 
planning suicide.  It was noted that he complained of memory 
problems (i.e. he answered a few questions but was unsure 
about dates).  It was noted that his memory for both recent 
and remote events seemed to be somewhat impaired.  He 
complained of sleep disturbance, saying he only slept a 
couple of hours per night.  He said he had low self-esteem, 
and the examiner noted that such was quite self-evident given 
his history of suicide attempts.  He complained of being 
impatient, nervous, and having compulsive thinking.  He said 
he had guilt over his actions in Vietnam.  He said he had 
homicidal thoughts but had not acted on them.  He said he had 
a decreased sex drive, violent thoughts, a lack of friends, 
and difficulty with intimacy.  He said he felt severely 
isolated from anybody around him.  He also complained of 
panic situations.  It was also noted he had worked at small 
jobs over the years but had not worked in quite a while.  He 
had no history of a sustained work situation and it was noted 
that his symptoms of depression and PTSD had apparently 
interfered with his working.  It was opined that the veteran 
had a severe degree of industrial and social impairment.  The 
Axis I diagnoses included chronic delayed PTSD and major 
depression.  The GAF score was around 40.  It was pointed out 
that the veteran was severely depressed; he had not been able 
to work; he neglected his family; and he was completely 
preoccupied with suicidal ideation. 

In January 1998, the veteran was again hospitalized at a VA 
facility for treatment of PTSD.  The findings during the 
course of his hospitalization are virtually identical to 
those noted during his September 1997 hospitalization.  See 
above.  However, his prognosis was noted as guarded.  The 
Axis I diagnoses were chronic severe PTSD and alcohol 
dependence by history (most likely secondary to PTSD).  He 
had a GAF score of 50 on admission to the hospital and a 
score of 53 on discharge. 

In March 1998, additional records were submitted to the RO 
from SSA.  These show, in part, that in March 1997 the SSA 
continued the veteran's disability benefits based on an 
anxiety related disorder.

By an August 1998 RO decision, the veteran was granted an 
increased rating, from 30 to 70 percent, for PTSD. 

II.  Legal Analysis

The veteran's claim for an increased rating for his service-
connected psychiatric disorder, which includes PTSD, 
depression, and anxiety, is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence which is generally the most 
relevant to an increased rating claim, as the present level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

During the course of the veteran's appeal, the regulations 
pertaining to the evaluation of psychiatric disabilities were 
revised.  It is noted that the RO initially rated the 
veteran's service-connected psychiatric disorder under 
38 C.F.R. § 4.132, Code 9405 (depression), but later switched 
to 38 C.F.R. § 4.132, Code 9411 (PTSD), after PTSD was 
service-connected in 1996.  All psychoneurotic disorders are 
rated identically under the old rating criteria.  
Specifically, a 70 percent rating, under the old criteria, is 
assigned when the ability to establish and maintain effective 
or favorable relationships with people is severely impaired, 
and the psychoneurotic symptoms are of such severity that 
there is severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there is totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.

On November 7, 1996, the rating criteria for pscychiatric 
disorders were revised and are now found in 38 C.F.R. 
§ 4.130.  The same new rating criteria apply to all mental 
disorders, including PTSD (Code 9411) and major depression 
(Code 9434).  The new rating criteria provide that a 70 
percent rating is to be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

As the veteran's claim for an increased rating for a 
psychiatric disorder was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, either 
the old or new rating criteria may apply, whichever are most 
favorable to the veteran. 
 
As a an initial matter, it is noted that the veteran has 
significant non-service-connected physical conditions, 
including heart problems and diabetes mellitus, which appear 
to adversely affect his industrial adaptability, and related 
impairment may not be considered when rating the service-
connected psychiatric disorder.  38 C.F.R. § 4.14.  The 
record also shows that the veteran abused alcohol in the 
past, and is somewhat suggestive of current abuse.  Alcohol 
abuse may not be service connected for compensation purposes, 
on either a direct or secondary basis, and impairment from 
alcohol abuse may not be considered in support of an 
increased compensation rating for a service-connected 
psychiatric disorder.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. 
§§ 3.301, 4.14; VAOGCPREC 2-97 and 2-98.

With respect to the veteran's social adapability, it is noted 
that he has been married and divorced three times.  It has 
been variously reported that he has periodic contact to no 
contact with his children.  He reportedly has led a somewhat 
nomadic existence.  Apparently, when he is not traveling, he 
lives with various relatives, including his ex-wife and 
daughter.  During an April 1997 Travel Board hearing, it was 
noted that the veteran was living with his brother.  A 
neighbor testified that the veteran had not come out of his 
brother's house in six months.  A few months later, during 
his October 1997 VA compensation examination, the veteran 
reported he had a lack of friends and felt severely isolated 
from anybody around him.  The VA examiner pointed out that 
the veteran neglected his family, and concluded that he had a 
severe degree of social impairment. 

With respect to his industrial adaptability, it is noted that 
the veteran is highly educated.  He has a bachelor's degree 
in social work and even has some credits towards a master's 
degree.  Despite his education level and work experience (as 
a social worker), he has not been employed for a number of 
years, and he has been receiving SSA disability benefits 
based primarily on an anxiety disorder.  During his last VA 
compensation examination in October 1997, it was pointed out 
that he had not had a history of a sustained work situation 
in some time and that his symptoms of PTSD and depression 
resulted in a severe degree of industrial impairment.  His 
GAF score was 40, which is compatible with inability to work.  
When hospitalized at a VA facility most recently in January 
1998, it was concluded that his PTSD was severe, and his GAF 
score was only slightly higher (50-53). In recent years the 
veteran has been repeatedly hospitalized for psychiatric 
treatment, and hospitalizations have often been for extended 
periods of time.  

Although there is evidence suggesting non-service-connected 
physical problems play a role in the veteran's inability to 
work, with consideration of the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)) the Board finds that his service-
connected psychiatric condition alone prevents him from 
obtaining or retaining employment, which is one of the 
alternative tests for a 100 percent rating under the old 
criteria.  Johnson v. Brown, 7 Vet.App. 95 (1994).  As to the 
new rating criteria, the medical evidence shows many of the 
listed symptoms for a 100 percent rating and, with 
consideration of the benefit-of-the-doubt rule, the Board 
finds that the psychiatric disorder produces total 
occupational and social impairment, warranting a 100 percent 
rating.

For these reasons, and increased rating, to 100 percent, for 
the psychiatric disorder is granted.


ORDER

An increased rating, to 100 percent, for a psychiatric 
disorder is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals





 

